                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   FORT SMITH DIVISION

WANDA GOODSON                                                                                 PLAINTIFF

        v.                        CIVIL NO. 2:19-cv-02013-MEF

ANDREW M. SAUL, Commissioner
Social Security Administration1                                                               DEFENDANT


                                     MEMORANDUM OPINION

        Plaintiff, Wanda Goodson, brings this action pursuant to 42 U.S.C. § 405(g) seeking

judicial review of a decision of the Commissioner of the Social Security Administration

(“Commissioner”) denying her application for supplemental security income (“SSI”). (ECF No.

1). The matter is presently before the undersigned by consent of the parties. (ECF No. 7).

        The Commissioner filed an answer to Plaintiff’s action on April 22, 2019, asserting that

the findings of the Commissioner were supported by substantial evidence and were conclusive.

(ECF No. 8). On June 18, 2019, having changed positions, the Commissioner filed a motion

requesting that Plaintiff’s case be remanded pursuant to “sentence four” of § 405(g) in order to

conduct further administrative proceedings. (ECF No. 13).

        The exclusive methods by which a district court may remand a social security case to the

Commissioner are set forth in “sentence four” and “sentence six” of 42 U.S.C. § 405(g). A remand

pursuant to “sentence six” is limited to two situations: where the Commissioner requests a remand

before answering the complaint, or where the court orders the Commissioner to consider new,

material evidence that was for good cause not presented before the agency. The fourth sentence

of the statute provides that “[t]he court shall have power to enter, upon the pleadings and transcript


1
 Andrew M. Saul became the Commissioner of the Social Security Administration on June 17, 2019, and he is
substituted as Defendant in this action pursuant to Rule 25(d)(1) of the Federal Rules of Civil Procedure.
of the record, a judgment affirming, modifying, or reversing the decision of the Commissioner of

Social Security, with or without remanding the cause for a rehearing.” 42 U.S.C. § 405(g); Shalala

v. Schaefer, 509 U.S. 292, 296 (1993).

       Here, we find remand is appropriate to allow the Defendants to conduct further

administrative proceedings regarding this matter. Therefore, the Commissioner’s Motion to

Remand (ECF No. 13) is hereby GRANTED and the case remanded to the Commissioner for

further administrative action pursuant to “sentence four” of section 405(g).

       DATED this 26th day of July 2019.

                                             /s/ Mark E. Ford
                                             HONORABLE MARK E. FORD
                                             UNITED STATES MAGISTRATE JUDGE




                                                2
